COURT OF APPEALS
                                    EIGHTH DISTRICT OF TEXAS
                                         EL PASO, TEXAS
                                                §

  IN RE: CYNTHIA FLORES,                           §                No. 08-18-00016-CV
  INDIVIDUALLY AND AS NEXT
  FRIEND OF D. G., A MINOR CHILD,                  §          AN ORIGINAL PROCEEDING

                         Relator.                  §                 IN MANDAMUS

                                                   §

                                              §
                                     AMENDED STAY ORDER

       Relator, Cynthia Flores, individually and as next friend of D.G., has filed a mandamus

petition challenging an order granting a petition for bill of review filed by the real party in

interest, Tenet Hospitals, Ltd. (Tenet) in cause number 2017DCV1204 and setting aside the

default judgment in cause number 2016DCV3701. On February 9, 2018, the Court entered an

order staying the proceedings in cause number 2016DCV3701, but we requested the parties to

address whether the Court has authority to stay the deadline for Relator to file the expert report.

Relator’s response indicates, in part, that she requested a stay of proceedings in cause number

2017DCV1204 rather than 2016DCV3701. Finding that our prior stay order is directed at the

wrong trial court cause number, we order the 168th District Court to stay all proceedings in

cause 2017DCV1204. Further, the Court concludes that it has authority to stay all proceedings

in the trial court, including the deadline for filing the expert report. See TEX.R.APP.P.

52.10(b)(“The court--on motion of any party or on its own initiative--may without notice grant

                                                  1
any just relief pending the court’s action on the petition.”). Accordingly, the stay order is

intended to apply to the deadline for filing the expert report.

       IT IS SO ORDERED this 15th day of February, 2018.



                                                       PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.




                                                  2